Exhibit 10.31

AMENDMENT NO. 2 TO

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

This AMENDMENT NO. 2 TO DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this “Amendment”)
is entered into as of April 12, 2013, by and among WELLS FARGO CAPITAL FINANCE,
LLC, a Delaware limited liability company, as administrative agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, “Agent”), SCHOOL SPECIALTY, INC., a Wisconsin corporation (“Parent”),
CLASSROOMDIRECT.COM, LLC, a Delaware limited liability company
(“ClassroomDirect”), SPORTIME, LLC, a Delaware limited liability company
(“Sportime”), DELTA EDUCATION, LLC, a Delaware limited liability company (“Delta
Education”), PREMIER AGENDAS, INC., a Washington corporation (“Premier
Agendas”), CHILDCRAFT EDUCATION CORP., a New York corporation (“Childcraft”),
BIRD-IN-HAND WOODWORKS, INC., a New Jersey corporation (“Bird-In-Hand”), and
CALIFONE INTERNATIONAL, INC., a Delaware corporation (“Califone”; Parent,
ClassroomDirect, Sportime, Delta Education, Premier Agendas, Childcraft,
Bird-In-Hand and Califone are collectively “Borrowers” and each a “Borrower”).

R E C I T A L S:

WHEREAS, on January 28, 2013 (the “Filing Date”), Borrowers and Guarantors
(other than Select Agendas, Corp.) filed voluntary petitions for relief under
chapter 11 of the Bankruptcy Code (as hereinafter defined) in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”);

WHEREAS, Agent and Borrowers have entered into certain financing arrangements
pursuant to that certain Debtor-in-Possession Credit Agreement, dated as of
January 31, 2013 by and among Borrowers, the financial institutions from time to
time party thereto (collectively, the “Lenders” and each a “Lender”) and Agent
(as amended by that certain Amendment No. 1 to Debtor-in-Possession Credit
Agreement, dated as of February 27, 2013 and as further amended hereby, and as
the same may have heretofore been or may hereafter be further amended, modified,
supplemented, extended, renewed, restated or replaced (the “Credit Agreement”));

WHEREAS, Borrowers have entered into that certain Senior Secured Super Priority
Debtor-in-Possession Credit Agreement, dated as of February 27, 2013 (as amended
by that certain Amendment No. 1 to Senior Secured Super Priority
Debtor-in-Possession Credit Agreement, dated as of April 11, 2013, the
“Bondholder Amendment”) among Borrowers, Select Agendas, Corp., Frey Scientific,
Inc., Sax Arts & Crafts, Inc., U.S. Bank National Association, and the lenders
from time to time party thereto; and

WHEREAS, Borrower has requested that Agent and Lenders agree to amend the Credit
Agreement in certain respects as more fully described herein, and Agent and
Lenders are willing to do so on the terms and subject to the conditions set
forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree
as follows:

SECTION 1. DEFINITIONS

1.1. Interpretation. All capitalized terms used herein (including the recitals
hereto) shall have the respective meanings ascribed thereto in the Credit
Agreement unless otherwise defined herein.

SECTION 2. ACKNOWLEDGMENTS

2.1. Binding Effect of Documents. Each Borrower hereby acknowledges, confirms
and agrees that:

(a) each of the Credit Agreement, Existing Loan Agreement, the Loan Documents
and Existing Loan Documents to which it is a party has been duly executed and
delivered to Agent by such Borrower, and each is and shall remain in full force
and effect as of the date hereof except as modified pursuant hereto,

(b) the agreements and obligations of such Borrower contained in such documents
and in this Agreement constitute the legal, valid and binding Obligations of
such Borrower, enforceable against it in accordance with their respective terms,
and such Borrower has no valid defense to the enforcement of such Obligations,
and

(c) Agent and Lenders are and shall be entitled to the rights, remedies and
benefits provided for under the Credit Agreement, the Existing Loan Agreement,
the Loan Documents and the Existing Loan Documents and applicable law.

SECTION 3. AMENDMENTS

In reliance upon the representations and warranties of the Loan Parties set
forth in Section 4 below and subject to the conditions to effectiveness set
forth in Section 5 below, effective as of the date hereof, the Credit Agreement
is hereby amended as follows:

(a) Exhibit B-3 to the Credit Agreement is hereby supplemented by Exhibit A to
this Agreement and has been consented to by each Lender, as contemplated by the
definition of “Budget” in Schedule 1.1 of the Credit Agreement.

(b) Schedule 5.16 to the Credit Agreement is hereby amended and replaced with
Exhibit B to this Agreement.

SECTION 4. REPRESENTATIONS AND WARRANTIES

Each Borrower hereby represents, warrants and covenants as follows:

4.1. Representations in the Credit Agreement and the Loan Documents. The
representations and warranties set forth in the Credit Agreement, as amended
hereby, and in the other Loan Documents, as amended to date, are true and
correct in all material respects as of the



--------------------------------------------------------------------------------

date hereof, with the same effect as though made on the date hereof (except to
the extent such representations and warranties (i) expressly refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, and (ii) are already qualified by materiality, material
adverse effect, or words of like effect, in which case such representations and
warranties shall be true in all respects).

4.2. Binding Effect of Documents. This Agreement has been duly authorized,
executed and delivered to Agent and Lenders by each Borrower, is enforceable in
accordance with its terms and is in full force and effect.

4.3. No Conflict. The execution, delivery and performance of this Agreement by
each Borrower will not violate any requirement of law or contractual obligation
of any Borrower and will not result in, or require, the creation or imposition
of any Lien on any of their respective properties or revenues.

4.4. Defaults. No Default or Event of Default has occurred and is continuing.

SECTION 5. CONDITIONS TO EFFECTIVENESS

The effectiveness of this Agreement is subject to the prior or concurrent
consummation of each of the following conditions, each in form and substance
satisfactory to Agent:

(a) an original of this Agreement, duly authorized, executed and delivered by
each Borrower;

(b) an original of the Consent and Reaffirmation as attached at Exhibit C, duly
authorized, executed and delivered by each Guarantor;

(c) Borrowers shall have paid all Lender Group Expenses incurred in connection
with the transactions evidenced by this Agreement, the Credit Agreement, the
Existing Loan Agreement, the other Loan Documents and the Existing Loan
Documents; and

(d) Agent shall have received a fully executed copy of the Bondholder Amendment
making a corresponding change to Schedule 5.18 of the Bondholder DIP Credit
Agreement.

SECTION 6. MISCELLANEOUS

6.1. Continuing Effect of Credit Agreement. Except as modified pursuant hereto,
no other changes or modifications to the Credit Agreement and the Loan Documents
are intended or implied by this Agreement and in all other respects the Credit
Agreement and the Loan Documents hereby are ratified, restated and confirmed by
all parties hereto as of the effective date hereof. To the extent of conflict
between the terms of this Agreement, the Credit Agreement and the Loan
Documents, the terms of this Agreement shall govern and control. The Credit
Agreement and this Agreement shall be read and construed as one agreement.



--------------------------------------------------------------------------------

6.2. Costs and Expenses. Each Borrower absolutely and unconditionally agrees to
pay to Agent, on demand by Agent at any time, whether or not all or any of the
transactions contemplated by this Agreement are consummated: all fees and
disbursements of any counsel to Agent in connection with the preparation,
negotiation, execution or delivery of this Agreement and any agreements
contemplated hereby and expenses which shall at any time be incurred or
sustained by Agent, any Lender, any participant of any Lender or any of their
respective directors, officers, employees or agents as a consequence of or in
any way in connection with the preparation, negotiation, execution, or delivery
of this Agreement and any agreements contemplated hereby, in each case to the
extent such expenses constitute Lender Group Expenses required to be paid under
the Credit Agreement.

6.3. Further Assurances. At Borrowers’ expense, the parties hereto shall execute
and deliver such additional documents and take such further action as may be
necessary or desirable to effectuate the provisions and purposes of this
Agreement.

6.4. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

6.5. Survival of Representations, Warranties and Covenants. All representations,
warranties, covenants and releases of each Borrower made in this Agreement or
any other document furnished in connection with this Agreement shall survive the
execution and delivery of this Agreement, and no investigation by Agent or any
Lender, or any closing, shall affect the representations and warranties or the
right of Agent and Lenders to rely upon them.

6.6. Severability. Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Agreement.

6.7. Reviewed by Attorneys. Each Borrower represents and warrants to Agent and
Lenders that it (a) understands fully the terms of this Agreement and the
consequences of the execution and delivery of this Agreement, (b) has been
afforded an opportunity to discuss this Agreement with, and have this Agreement
reviewed by, such attorneys and other persons as such Borrower may wish, and
(c) has entered into this Agreement and executed and delivered all documents in
connection herewith of its own free will and accord and without threat, duress
or other coercion of any kind by any Person. The parties hereto acknowledge and
agree that neither this Agreement nor the other documents executed pursuant
hereto shall be construed more favorably in favor of one than the other based
upon which party drafted the same, it being acknowledged that all parties hereto
contributed substantially to the negotiation and preparation of this Agreement
and the other documents executed pursuant hereto or in connection herewith.

6.8. Disgorgement. If Agent or any Lender is, for any reason, compelled by a
court or other tribunal of competent jurisdiction to surrender or disgorge any
payment, interest or other consideration described hereunder to any person
because the same is determined to be void or voidable as a preference,
fraudulent conveyance, impermissible set-off or for any other reason, such
indebtedness or part thereof intended to be satisfied by virtue of such payment,
interest or other consideration shall be revived and continue as if such
payment, interest or other consideration had not been received by Agent or such
Lender, and the Borrowers shall be liable to, and shall indemnify, defend and
hold Agent or such Lender harmless for, the amount of such payment or interest
surrendered or disgorged. The provisions of this Section 6.8 shall survive
execution and delivery of this Agreement and the documents, agreements and
instruments to be executed or delivered herewith.



--------------------------------------------------------------------------------

6.9. Relationship. Each Borrower agrees that the relationship between Agent and
such Borrower and between each Lender and Borrower is that of creditor and
debtor and not that of partners or joint venturers. This Agreement does not
constitute a partnership agreement, or any other association between Agent and
any Borrower or between any Lender and any Borrower. Each Borrower acknowledges
that Agent and each Lender has acted at all times only as a creditor to such
Borrower within the normal and usual scope of the activities normally undertaken
by a creditor and in no event has Agent or any Lender attempted to exercise any
control over such Borrower or its business or affairs. Each Borrower further
acknowledges that Agent and each Lender has not taken or failed to take any
action under or in connection with its respective rights under the Credit
Agreement and the Loan Documents that in any way or to any extent has interfered
with or adversely affects such Borrower’s ownership of Collateral.

6.10. Governing Law. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES.

6.11. Reference to Credit Agreement. Each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and
each reference in the Credit Agreement or in any other Loan Documents, or other
agreements, documents or other instruments executed and delivered pursuant to
the Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended by this Agreement.

6.12. Counterparts. This Agreement may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Agreement. Execution and delivery of an executed counterpart of this
Agreement by facsimile, “pdf” or other electronic transmission shall be equally
effective as the delivery of a manually executed original of this Agreement.

[signatures on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed and delivered as of the date
first above written.

 

BORROWERS:     SCHOOL SPECIALTY, INC., a Wisconsin corporation     By:   /s/
Michael P. Lavelle     Name:   Michael P. Lavelle     Title:   CEO & President  
  CLASSROOMDIRECT.COM, LLC, a Delaware limited liability company     By:   /s/
Michael P. Lavelle     Name:   Michael P. Lavelle     Title:   CEO & President  
  SPORTIME, LLC, a Delaware limited liability company     By:   /s/ Michael P.
Lavelle     Name:   Michael P. Lavelle     Title:   CEO & President     DELTA
EDUCATION, LLC, a Delaware limited liability company     By:   /s/ Michael P.
Lavelle     Name:   Michael P. Lavelle     Title:   CEO & President



--------------------------------------------------------------------------------

    PREMIER AGENDAS, INC., a Washington corporation     By:   /s/ Michael P.
Lavelle     Name:   Michael P. Lavelle     Title:   CEO & President    
CHILDCRAFT EDUCATION CORP., a New York corporation     By:   /s/ Michael P.
Lavelle     Name:   Michael P. Lavelle     Title:   CEO & President    
BIRD-IN-HAND WOODWORKS, INC., a New Jersey corporation     By:   /s/ Michael P.
Lavelle     Name:   Michael P. Lavelle     Title:   CEO & President     CALIFONE
INTERNATIONAL, INC., a Delaware corporation     By:   /s/ Michael P. Lavelle    
Name:   Michael P. Lavelle     Title:   CEO & President



--------------------------------------------------------------------------------

    WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as
Agent, as Co-Collateral Agent, and as a Lender     By:   /s/ Laura Nickas    
Name:   Laura Nickas    

  Its Authorized Signatory



--------------------------------------------------------------------------------

    GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as a
Co-Collateral Agent, and as a Lender     By:   /s/ Kai Sorensen     Name:   Kai
Sorensen    

  Its Authorized Signatory



--------------------------------------------------------------------------------

    BANK OF MONTREAL, as a Lender     By:   /s/ Josh Hovermale     Name:   Josh
Hovermale    

  Its Authorized Signatory



--------------------------------------------------------------------------------

    CIT FINANCE LLC,, as a Lender     By:   /s/ Neal T. Legan     Name:   Neal
T. Legan    

  Its Authorized Signatory



--------------------------------------------------------------------------------

EXHIBIT A

to

AMENDMENT NO. 2 TO

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

EXHIBIT B-3

Budget Supplement

 

LOGO [g541543g77f42.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

to

AMENDMENT NO. 2 TO

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

SCHEDULE 5.16

Milestones

 

1. [Intentionally omitted.]

 

2. [Intentionally omitted.]

 

3. [Intentionally omitted.]

4. On or before March 19, 2013 (or such later date as Agent, Co-Collateral
Agents and the Required Lenders shall agree), (i) the Bankruptcy Court shall
have entered a final order establishing procedures with respect to the marketing
and sale of the assets of debtors in the Bankruptcy Cases (the “Debtors”), which
order shall be in form and substance (and any modification thereto) reasonably
acceptable to Agent and Co-Collateral Agents, and (ii) the Debtors shall have
filed a plan of reorganization (the “Plan”) and a motion seeking approval of the
disclosure statement and solicitation procedures related to the Plan (the
“Disclosure Statement Motion”), in each case, in form and substance (and any
modification thereto) reasonably acceptable to Agent, Co-Collateral Agents and
the Required Lenders.

5. On or before April 23, 2013 (or such later date as Agent, Co-Collateral
Agents and the Required Lenders shall agree), obtain entry of an order of the
Bankruptcy Court granting the Disclosure Statement Motion, which order (and any
modifications thereto) shall be in form and substance reasonably acceptable to
Agent, Co- Collateral Agents and the Required Lenders.

6. On or before April 26, 2013 (or such later date as Agent and Co-Collateral
Agents shall agree in its sole discretion), the debtors in the Bankruptcy Cases
shall have commenced the solicitation of votes in connection with the Plan
pursuant to sections 1125 and 1126 of the Bankruptcy Code.

7. On or before May 6, 2013, Agent shall have received the executed Exit
Financing Commitment Letter(s) and such Exit Financing Commitment Letter(s)
shall remain unmodified and in full force and effect.

8. On or before May 8, 2013, assuming sufficient interest to purchase the
Debtors’ assets has been expressed in the Debtors’ reasonable business judgment,
an auction shall have been conducted to determine the highest and/or best bid
for the Debtors’ assets (the “Auction”) auction, unless Agent shall have
received the executed Exit Financing Commitment Letter(s) on or before May 6,
2013.



--------------------------------------------------------------------------------

9. On or before May 17, 2013 (or such later date as Lenders shall agree), the
Bankruptcy Court shall have entered (i) a final order approving the sale of the
Debtors’ assets to the winning bidder at the Auction (assuming that an Auction
has been held and a winning bidder and backup bidder, if any have been selected)
(the “Sale Order”), which order (and any modification thereto) shall be in form
and substance reasonably acceptable to Lenders, or (ii) the order confirming the
Plan pursuant to section 1129 of the Bankruptcy Code (assuming the Plan has
obtained the requisite votes), which order (and any modification thereto) shall
be in form and substance reasonably acceptable to Lenders.

10. On or before May 31, 2013, (i) the sale of the Loan Parties’ assets shall
have closed (assuming that an Auction has been held and a winning bidder and
backup bidder, if any, have been selected) and the Existing Obligations and
Obligations shall have been Paid in Full, or (ii) the effective date of the plan
shall have occurred and the Existing Obligations and Obligations shall have been
Paid in Full.

For purposes of Milestones 4, 5, and 9, any Plan, Disclosure Statement Motion,
order approving the Disclosure Statement Motion, order confirming the Plan or
Sale Order that (i) does not provide that the Obligations and Existing Secured
Obligations shall be Paid in Full on or before the May 31, 2013 or (ii) modifies
or impairs any of the Lenders’ rights under the Financing Order, including the
extent, validity and priority of Liens, shall be deemed not reasonable.



--------------------------------------------------------------------------------

EXHIBIT C

to

AMENDMENT NO. 2 TO

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

CONSENT AND REAFFIRMATION

Each of the undersigned (each a “Guarantor”) hereby (i) acknowledges receipt of
a copy of the foregoing Amendment No. 2 to Debtor-in-Possession Credit Agreement
(the “Agreement”; capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in that certain Debtor-in-Possession
Credit Agreement dated as of January 31, 2013 (as amended by that certain
Amendment No. 1 to Debtor-in-Possession Credit Agreement, dated as of
February 27, 2013, and as further amended, supplemented, extended, renewed,
restated or otherwise modified from time to time) among Agent, Borrowers and the
Lenders from time to time party thereto; (ii) consents to Borrowers’ execution
and delivery of the Agreement; (iii) agrees to be bound by the Agreement;
(iv) affirms that nothing contained in the Agreement, except as specifically
stated therein, shall modify in any respect whatsoever any Loan Document to
which it is a party; and (v) reaffirms its obligations under (a) the Guaranty
and Security Agreement and (b) each of the other Loan Documents to which it is a
party (as modified by the Agreement, collectively, the “Reaffirmed Loan
Documents”) and confirms that such obligations are unconditional and not subject
to any defense, setoff, counterclaim or other adverse claim. Although each
Guarantor has been informed of the matters set forth herein and has acknowledged
and agreed to same, each Guarantor understands that neither Agent nor any Lender
has any obligation to inform any Guarantor of such matters in the future or to
seek any Guarantor’s acknowledgment or agreement to future amendments, waivers
or consents, and nothing herein shall create such a duty.

The undersigned further agree that after giving effect to the Agreement, each
Reaffirmed Loan Document shall remain in full force and effect.

 

    FREY SCIENTIFIC, INC.     By:   /s/ Michael P. Lavelle     Name:   Michael
P. Lavelle     Title:   CEO & President     SAX ARTS & CRAFTS, INC.     By:  
/s/ Michael P. Lavelle     Name:   Michael P. Lavelle     Title:   CEO &
President



--------------------------------------------------------------------------------

    SELECT AGENDAS, CORP.     By:   /s/ Michael P. Lavelle     Name:   Michael
P. Lavelle     Title:   CEO & President